PER CURIAM.
These consolidated disciplinary proceedings against respondent, Thomas B. Calhoun, are before us upon complaints of The Florida Bar and the uncontested reports of the referee. The respondent did not file an answer or appear at the hearing. The referee recommended that respondent be found guilty of the following: one count of violating The Florida Bar Code of Professional Responsibility Disciplinary Rules 2-106(A), 5-105(A), 5-105(B), 6-101(A)(l), 7-101(A)(3), 9-102(A), 9-102(A)(4), 9-102(B)(1), and 9-102(B)(3), and article XI, Rules 11.02(4) and 11.02(4)(b) of the Integration Rule of The Florida Bar; two counts of violating Disciplinary Rules 6-101(A)(3); three counts of violating Disciplinary Rules 1-102(A)(1), 1-102(A)(5), and 9-102(B)(4); and four counts of violating Disciplinary Rules 1-102(A)(4) and 1-102(A)(6). The referee further recommended that respondent be disbarred from the practice of law in Florida.
We approve the referee’s findings and recommendations. Accordingly, respondent, Thomas V. Calhoun, is hereby disbarred from the practice of law in the State of Florida, effective immediately.
Judgment for costs in the amount of $777.90 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
OVERTON, Acting C.J., and MCDONALD, EHRLICH, SHAW and BARK-ETT, JJ., concur.